Citation Nr: 0915590	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  02-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

As already reported in the Board's recent Remand decision in 
July 2008 and repeated here for clarity, in January 2003, the 
veteran testified during a hearing at the RO.  A transcript 
of that hearing is of record.  In December 2003, the Board 
remanded the veteran's case to the RO for further 
development.  In a January 2005 decision, the Board denied 
the veteran's claim.

The Veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Motion for Remand was filed by the appellant.  
In a Memorandum Decision of September 2007, the Court noted 
that there was no competent unequivocal evidence provided by 
VA or the Veteran regarding the etiology of his hepatitis C 
and vacated the Board's decision and remanded the matter for 
further development of the evidence and for the Board to 
discuss and consider the benefit-of-the doubt-rule based on 
the evidence.  A copy of the Court's Memorandum Decision in 
this matter has been placed in the claims file.  In July 
2008, the appeal was REMANDED, in part, for additional 
medical opinion.  The opinion has been obtained and included 
in the claims file.  The claim has now been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

Hepatitis C was not shown during service or for many years 
thereafter; the preponderance of the evidence indicates that 
the Veteran does not have hepatitis C attributable to 
service.
CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, 
correspondence to the Veteran from the RO (to include letters 
in September 2001, April 2003, and January 2004) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

There are no notations of hepatitis or any of its symptoms in 
the STRs.  The only abnormalities noted on the Veteran's July 
1967 separation examination were under "psychiatric 
evaluation" (aggressive reaction was listed) and under 
"identifying body marks and tattoos" (burn scar in the center 
of the neck was listed).  All other body parts and systems, 
including the endocrine system, were evaluated as normal.  

VA records reflect that on March 14, 2000, the Veteran had a 
negative hepatitis C antibody test.  On March 14, 2000, and 
July 16, 2001, he had a negative HCV/RNA/PCR.  His hepatitis 
A, IgM antibody was negative.  Tests for hepatitis B were 
also negative.  

At his February 2004 VA examination, the Veteran indicated 
that he sustained a gunshot wound to the abdomen in 1970, at 
which time he received at least two units of packed red blood 
cells.  He also indicated at the January 2003 RO hearing that 
he underwent surgery, including a blood transfusion, in the 
1980s (Hearing transcript, p. 6).  However, he claimed at the 
hearing and elsewhere that he had been diagnosed with 
hepatitis C during service while hospitalized in Frankfurt 
although he could not remember the name of the hospital (pp. 
2-3).  As noted, the NPRC indicated that a search was made of 
inpatient records from the Frankfurt USAH for 1967 with 
negative results.  The veteran also acknowledged at the 
hearing that he did not have a blood transfusion, take drugs, 
or have surgery while in the military (p. 5).

April 2000 VA outpatient treatment (VAOPT) notes indicate 
that the Veteran tested positive for hepatitis C, and this 
was verified by repeat analysis.  The note indicated that it 
was explained to the Veteran that he had been exposed to 
hepatitis C in the past.  A July 2004 VAOPT note stated that 
a review of lab tests showed the Veteran first tested 
positive for hepatitis C in 2000.

At a February 2004 VA examination, the examiner noted the 
history of positive hepatitis C antibody tests, and 
recommended further evaluation.  The 1970s blood transfusion 
was noted as a positive risk factor, but the examiner did not 
opine as to the etiology of this disorder.  An August 2004 
attempt to determine a hepatitis C genotype failed because 
the viral load was below detectable limits.  However, on 
October 15, 2004, the hepatitis C antibody test was positive.  

At the December 2004 VA examination, the physician wrote: 
"This patient had no blood transfusions.  He did get shot and 
was concerned that he might have been transfused at that 
time."  The Veteran also noted that he did not remember being 
transfused and did not have high-risk sexual activity and did 
not use needle abusive drugs while in service.  The positive 
hepatitis C test was noted, and the examiner also stated: "It 
appears he had hepatitis B in 1967."  The examiner noted that 
hepatitis C was not known in 1967, as opposed to hepatitis B, 
and that the Veteran's diagnosis of hepatitis in general goes 
back to 1967.  Based on this, he concluded, "Secondary to 
this patient's lack of high risk sexual activity and lack of 
intravenous drugs, it would be reasonable that blood 
contamination from his surgical wounds or from possible 
transfusion were the most likely modes of transmittal to this 
patient of hepatitis C.  Therefore, it is at least as likely 
as not this infection was gained while this patient was in 
service and secondary to some injury he had and treatment of 
that injury."

In January 2005, the same VA physician provided an addendum 
to the December 2004 VA examination.  The examiner had been 
asked to determine whether the veteran's hepatitis C was 
related to service, and to provide his opinion without resort 
to speculation.  He wrote: "Unfortunately, with this 
patient's history of no significant sexual exposures, no 
intravenous drug use, no blood transfusions, and no tattoos 
while in service diagnosing his hepatitis C is mere 
speculation."  The examiner added, "I feel it is possible 
that this patient's hepatitis C was acquired while he was in 
the military service.  I do not feel it is [as] least [as] 
likely as not at this time that the veteran's hepatitis C is 
etiologically related to military service but it remains less 
likely than not that it does[,] as he was injured in service, 
but did not receive any blood transfusions[,] but it is also 
possible that this patient's hepatitis C was gathered after 
his service time or even before he was brought into service."  
The VA examiner concluded: "It is just not possible to 
clearly define the etiologic relationship of the Veteran's 
hepatitis C."

Based on the above, in a May 2005 Board decision, service 
connection for hepatitis C was denied.  The Board noted that 
while the VA physician initially stated it was at least as 
likely as not that the Veteran's hepatitis C infection was 
related to service, this opinion was based on several 
inaccurately stated facts and was therefore not probative.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion 
based upon an inaccurate factual premise has no probative 
value").  The physician wrote that it appeared the Veteran 
had hepatitis B in 1967.  However, there is no evidence that 
he was diagnosed with hepatitis B in service or, indeed, at 
any time thereafter.  The first diagnosis of hepatitis of any 
kind is the April 2000 diagnosis of hepatitis C.

Moreover, the Board noted, contrary to the VA physician's 
statements, the Veteran himself stated that he sustained a 
gunshot wound after, not during, service, and that he did not 
undergo surgery or receive a blood transfusion during 
service.  The examiner's rationale for finding a relationship 
between the Veteran's hepatitis C and service-that the 
Veteran's hepatitis C is related to in-service hepatitis C 
inaccurately identified as hepatitis B-is thus belied by the 
facts, as there was no diagnosis of hepatitis in service or 
any evidence of exposure to risk factors for hepatitis in 
service.  The Board concluded noting that to the extent that 
the examiner relied on the Veteran's own recitation of his 
medical history in concluding he was diagnosed with hepatitis 
B in service, without verifying this account by referencing 
the SMRs that were part of the claims file he stated he had 
reviewed, his opinion did not constitute competent evidence.  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).

The Board found the VA examiner January 2005 addendum opinion 
to be more probative as it did not contain the factual 
inaccuracies noted above, and concluded, based on an accurate 
recitation of the lack of evidence of any risk factors for 
hepatitis in service, that it was possible, but not at least 
as likely as not, that the Veteran's hepatitis C was related 
to service, and that a contrary conclusion finding such an 
etiological relationship would be "mere speculation."  The 
Board noted that such an opinion could not serve as the basis 
for establishing entitlement to service connection.  Winsett 
v. West, 11 Vet. App. 420, 424 (1998); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also 38 C.F.R. § 3.102 (2004) (describing the 
concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure 
speculation or remote possibility).  Moreover, the Board 
noted that the Veteran's testimony could not provide a non-
speculative basis for finding such a nexus, because as a 
layperson he was not competent to testify as to the etiology 
of his hepatitis C.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In the May 2005 decision, the Board determined that the 
evidence of record supported the VA examiner's conclusion 
that it was not at least as likely as not that the Veteran's 
hepatitis C was related to service, and that a finding of a 
nexus between the Veteran's hepatitis C and his military 
service would be speculative.  It was also noted that the 
Veteran was not treated for hepatitis during service, and no 
symptoms of this disorder were noted during service or at the 
time of discharge.  Moreover, there was no continuity of 
symptomatology, as he was first diagnosed with hepatitis C 
more than 30 years after service, having undergone surgery 
and blood transfusions in the interim.

Thus, the Board concluded that the only competent, probative 
evidence of record as to the etiology of the Veteran's 
hepatitis C was the VA physician's January 2005 conclusion 
that it was possible, but not at least as likely as not, that 
the hepatitis C was related to service, and that a contrary 
conclusion finding such an etiological relationship would be 
speculative.  As such speculation could not serve as the 
basis for establishing entitlement to service connection, and 
the preponderance of the evidence of record reflected that 
the veteran's hepatitis C was likely not related to service 
but, rather, resulted from risk factors to which he was 
exposed after service, the Board found that the benefit-of-
the-doubt doctrine did not apply, and the Veteran's claim for 
service connection for hepatitis C was denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

As already noted, the Veteran appealed the Board's January 
2005 decision to the Court.  In a Memorandum Decision of 
September 2007, the Court said that it was unclear why the 
addendum was requested from the VA examiner but that the 
January 2005 addendum was equivocal.  The Court noted that, 
at one point, the VA examiner said it was possible that the 
Veteran contracted hepatitis C in service, and then said "it 
is least likely as not ...that the veteran's [h]epatitis C is 
etiologically related to military service".  Then the 
examiner said that "[i]t is just not possible to clearly 
define the etiological relationship of the veteran's 
[h]epatitis C." (see Memorandum Decision at page 4).

In the Board's July 2008 REMAND, it was noted that in the 
December 2004 VA examination report, the examiner did not 
provide a rationale for his opinion.  Thus, as noted by the 
Court, "[t]he problem is that there is no competent 
unequivocal evidence...regarding the etiology of hepatitis" 
and that "[t]he current state of evidentiary development 
would produce a Board decision based on speculation".  Id.

Thus, it was concluded by the Board that it would be helpful 
to make one further attempt to obtain a medical opinion that 
addressed the etiology of the Veteran's hepatitis C.  
Additional attempt would also be made to obtain STRs.  

The additional development was attempted and it was indicated 
that all STRs were sent.  Moreover, In September 2008, the 
Veteran was seen, his claims file was reviewed, and a medical 
opinion regarding etiology of hepatitis was provided.  This 
report was also added to the claims file.  

The STRs received continue to be negative for complaint, 
treatment, or diagnosis of hepatitis C.  At the time of the 
VA examination in September 2008, the Veteran stated that he 
was diagnosed with hepatitis C in 2000.  He said that he was 
hospitalized for treatment of hepatitis during service.  In 
2000, he was "sick," had lost weight, and was fatigued, 
precipitating the diagnosis of hepatitis C.  He had not been 
treated for this condition.  

Upon review of the Veteran's medical records, the examiner 
found that the evidence showed that on March 14, 2000, the 
Veteran had a negative hepatitis C antibody test.  However, 
on October 15, 2004, the hepatitis C antibody test was 
positive.  On March 14, 2000, and July 16, 2001, he had a 
negative HCV/RNA/PCR.  His hepatitis A, IgM antibody was 
negative.  Tests for hepatitis B were also negative  The 
examiner noted that more recently, an attempt was made to 
determine the HCV genotype.  This was reported as viral load 
below detectable limits.  

The examiner noted that another review of the Veteran's STRs 
did not reveal any record of his being treated for hepatitis 
C while in the military.  However, it was noted that the 
Veteran told a VA nurse practitioner in 1999 that he had had 
hepatitis C, but he thought it was secondary to food.  

Upon physical exam, the Veteran's lungs were clear.  His 
heart had regular rhythm and rate.  There was evidence of a 
large scar on the left side of the abdomen secondary to a 
gunshot wound.  The examiner stated that based on the 
evidence of record, the Veteran had had a false positive 
hepatitis C antibody.  He stated that he did not believe that 
the Veteran had ever had hepatitis C infection.  The 
confirmatory tests had all be negative.  The examiner further 
stated that if he did have viral hepatitis while serving in 
the military, it would have been hepatitis A, which is a 
self-limited condition with no long-term sequela.  He opined 
that it was less likely than not that the Veteran had 
hepatitis C infection.  

Analysis

The Veteran contends that he contracted hepatitis C in 
service.  However, as summarized above, contemporaneous 
records do not corroborate this assertion.  What the record 
shows is that many years after service (in 2000), it was 
noted that the hepatitis C antibody was negative.  Additional 
tests in 2004, reflect a positive reading for such.  
Additional testing at that time, however, did not confirm the 
presence of the hepatitis C antibody, and it is not currently 
demonstrated as viral loads are below detectable limits (also 
corroborating the fact that hepatitis C is not currently 
demonstrated).  The September 2008 examiner's opinion (which 
included interview of the Veteran and review of the entire 
claims file) that the Veteran had had a false positive 
reading and had never had hepatitis C infection is found to 
be the most probative medical evidence of record.  His 
opinion is corroborated by the additional medical evidence of 
record.  It is also significant that the appellant was 
unaware of the standard treatment for hepatitis C and in fact 
had never been treated.

The Board notes that there had been prior contradictory 
and/or ambiguous opinions provided regarding the etiology of 
hepatitis C.  As such, the additional opinion was obtained in 
order to give the Veteran every opportunity to corroborate 
his claim that his hepatitis C was of service origin.  
However, as noted above, the examiner found that tests showed 
that the condition was not currently present.  In this 
regard, it is noted that it is the Board's responsibility to 
weigh the credibility and probative value of all of the 
evidence and, in so doing, the Board may accept one medical 
opinion and reject others.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999).  It is also the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record in September 2008, to include the 
Veteran's STRs and all additional reports, and concluded that 
the Veteran had never had hepatitis C infection.  There is 
indication, apparently of false positive tests, but 
laboratory findings without the disorder being present are 
not disabilities for VA purposes.

In conclusion, given the absence of evidence of hepatitis C 
in service, or for years thereafter, together with the 
adverse medical opinion outlined above, a basis upon which to 
grant service connection for hepatitis C has not been 
presented, and the appeal is denied.

In reaching this conclusion, the Veteran's contentions have 
been considered. However, an opinion by a VA physician, whose 
medical training would encompass years and who is recognized 
as qualified to interpret medical data, far outweighs the 
Veteran's opinion, and his opinion directly opposes his.  As 
such, the greater weight of the evidence is against the 
claim, and the appeal is denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


